DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations
 Initially, and with respect to claim(s) 1, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spath in view of Hosseini and Kadokawa as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) and Hillerbrand.
Regarding claim 1:
Spath discloses:
A roller hydraulic valve lifter (figure 5) comprising: 
a body (21) having a longitudinal central axis (see figure 1 below, element D) and an interior area (see are within elements E and F of figure 1 below) defined by an inside see figure 1 below, element E) and a second flat surface (see figure 1 below, element F) opposite the first flat surface, the first flat surface and the second flat surface being connected by a pair of connecting walls (see figure 2 below, elements G and H), a first bore (hole in elements E and F in figure 1 below) extending through the first flat surface and the second flat surface, the first bore being substantially perpendicular to the longitudinal central axis; 
a bearing disposed partially in the interior area, the bearing comprising: 
an outer ring (see figure 1 below, element B) having a substantially cylindrical exterior bearing surface (outer surface of element B), and a substantially cylindrical inner bearing surface (inner surface of element B) that defines second bore (bore that receives element C); 
a shaft (see figure 1 below, element A) extending through the first bore and the second bore, the shaft extending between the first flat surface and the second flat surface; 
a plurality of needle rollers (see figure 1 below, element C; as evidenced by Hillerbrand which shows a similar roller hydraulic valve lifter in figure 1 with needle rollers 28 arranged between a shaft 25 and a bearing 26) disposed between and rollingly engaging the shaft and the cylindrical inner bearing surface; 
Spath fails to disclose:
The shaft and the plurality of needle rollers are manufactured from an AISI 52100 alloy steel that is carbo-nitrided and the shaft and plurality of needle rollers having a surface hardness of a minimum of HRc 65: 
carbo-nitriding; 
oil quenching after carbo-nitriding; 

cooling to -84°C after the first tempering; and 
a second tempering at 177°C after the cooling to -84°C;
the shaft and the plurality of needle rollers each have an exterior surface that is in compression and each have exterior surfaces treated by a mass finishing process; and 
the shaft and the plurality of needle rollers each have a microstructure having less than 12 volumetric percent retained austenite.  
Hosseini teaches:
	Making bearing components with AISI 52100 steel (paragraph 0037) that is carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (paragraph 0009) (surface hardness of HRc 65 minimum) and a microstructure having less than 12 volumetric percent retained austenite (paragraph 20 “The as-quenched martensitic unaffected material may then be tempered so as to produce a tempered
martensitic microstructure containing below 2 volume-% retained austenite for example”; paragraph 40 “If the unaffected material 14 of the bearing component 16 comprises 0 volume-% retained austenite, then the white layer 15 formed during the hard machining process will also comprise O volume-% retained austenite. If the unaffected material 14 of the bearing component 16 comprises 10 volume-% retained austenite, then the white layer 15 formed during the hard machining process will comprise less than 10 volume-% retained austenite, for example 5 volume-% retained austenite”).
Kadokawa teaches:
barrel finishing, column 2, lines 40-45) that results in an exterior surface that is in compression (column 2, lines 40-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath with Hosseini and Kadokawa. Spath would further comprise making the shaft and plurality of needle rollers from AISI 52100 alloy steel having a surface hardness of a minimum of HRc 65 (surface hardness of HRc 66 as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) which indicates that AISI 52100 Alloy Steel that is quenched as indicated in Hosseini (Hosseini, ¶0020) can have an HRc of 66 (see hardness, Rockwell C(quenched in water))) and a microstructure having less than 12 volumetric percent retained austenite as taught by Hosseini for improved rolling contact fatigue performance (Hosseini, paragraph 0009). Spath would also further comprise making the shaft and the plurality of needle rollers with a mass finishing process on the exterior surface (barrel finishing) which would result in an exterior surface that is in compression as taught by Kadokawa to increase the hardness of the exterior surface (Kadokawa, column 2, lines 40-45).
Regarding the steps of “carbo-nitriding; oil quenching after carbo-nitriding; a first tempering at 149°C after the oil quenching; cooling to -84°C after the first tempering; and a second tempering at 177°C after the cooling to -84°C;”, these steps are considered product by process limitations and since the above rejection combination teaches the final product required by the claim it is interpreted to read on the claim despite the fact that it does not teach the process steps. 

    PNG
    media_image1.png
    378
    307
    media_image1.png
    Greyscale

Figure 1 - from Spath, figure 5 annotated by the examiner with reference letters


    PNG
    media_image2.png
    233
    356
    media_image2.png
    Greyscale

Figure 2- from Spath, figure 3 annotated by the examiner with reference letters

Regarding claim 2:

The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a minimum carbo-nitrided case depth of 0.25 mm (Hosseini teaches that the carbo-nitrided case depth can extend to .3mm (paragraph 0012); Hosseini teaches carbo-nitriding can extend into the unaffected material which can begin at 300 µm).  

Regarding claim 3:
The 35 USC 103 rejection of claim 1 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a core hardness of HRc 59 to HRc 65 (Hosseini teaches the core/unaffected material may have a hardness of 45 HRc or greater (paragraph 0012)).  

Regarding claim 14:
The 35 USC 103 rejection of claim 1 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have an exterior surface that is in compression (see the mass finishing step of Kadokawa incorporated into Spath that add compression on the exterior surface).  

Regarding claim 15:
The 35 USC 103 rejection of claim 1 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 14, wherein the exterior surfaces of the shaft and the plurality of needle rollers are treated by a mass finishing process (see the mass finishing step of Kadokawa incorporated into Spath that add compression on the exterior surface).  

Regarding claim 16:
The 35 USC 103 rejection of claim 1 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a microstructure having less than 12 volumetric percent retained austenite (see the 12 volumetric percent retained austenite of Hosseini incorporated into Spath).  

Regarding claim 17:
The 35 USC 103 rejection of claim 1 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the bearing is configured to withstand 4.8 million revolutions (this has been interpreted as intended use and further, the above structure of the 35 USC 103 claim 1 rejection above has the same structural requirements of the shaft and needle rollers and therefore would be capable of this function if the language is interpreted as functional language). 
 
 
 Allowable Subject Matter
Claim 4-7, 9, 12 and 13 are allowed.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claims 1-3 and 14-17:
The applicant has amended the claims to overcome the current rejection. However, as indicated above the office is not persuaded. While the above rejection does not teach the process steps of manufacture identified in claim 1, the above rejection is interpreted to still read on the claims since it teaches the final product of the claim. These steps are interpreted as product by process steps and since the rejection teaches the final product (for the product claim 1) the rejection still reads on the claim even though it does not teach the manufacturing steps (MPEP 2113). For this reason, the rejection is maintained.

Regarding the 35 USC 103 rejection of claims 4-7, 9, 12 and 13:
The applicant’s amendments to the claims have overcome the rejection of these claims and for this reason the rejection is withdrawn.

Regarding the claim objections:


Regarding the 35 USC 112(b) rejections of the claims:
The applicant’s amendments to the claims have overcome the rejections of these claims and for this reason the rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2002/0160223 to Obara, US patent application publication number 2012/0177527 to Kerrigan, US patent application publication number 2017/0081738 to Flodstrom, US patent application publication number 2012/0211122 to Sano and US patent application publication number 2009/0078339 to Volkmuth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746